MEMORANDUM***
Linda and Francis Marion Waddell appeal pro se the district court’s denial of their motion for a new trial following a jury verdict in favor of defendant on their state law unfair trade practices claim. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion, Alford v. Haner, 333 F.3d 972, 975 (9th Cir.2003), and we affirm.
We will not overturn a district court’s denial of a motion for a new trial absent a clear abuse of discretion. See Desrosiers v. Flight Int’l of Florida, Inc., 156 F.3d 952, 957 (9th Cir.1998). Where, as here, an appellant’s contentions on appeal amount to an attack on the sufficiency of the evidence, we will reverse only where there is an absolute absence of evidence to support the jury’s verdict. In light of this high standard, we hold that the district court did not abuse its discretion by denying the motion for a new trial. See id.
To the extent appellants seek judgment as a matter of law on appeal, this court lacks the authority to grant such relief because appellants failed to move for judgment as a matter of law at trial under Fed.R.Civ.P. 50. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.